                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

RODNEY BREWER,                                    )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )        NO. 1:20-cv-00015
                                                  )
TONY PARKER, et al.,                              )        JUDGE CAMPBELL
                                                  )        MAGISTRATE JUDGE HOLMES
     Defendants.                                  )

                                             ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

31), which was filed on August 7, 2020. Through the Report and Recommendation, the Magistrate

Judge recommends granting motions to dismiss (Doc. Nos. 20, 21) filed by Defendants Lisa

Woods and Christian Berry, and that these defendants be dismissed from this action. Although the

Report advised the parties that any objections must be filed within 14 days of service, no objections

have been filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, the motions to dismiss (Doc. Nos. 20, 21) are GRANTED,

and Defendants Lisa Woods and Christian Berry are DISMISSED from this action.

         It is so ORDERED.

                                                      ________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




     Case 1:20-cv-00015 Document 36 Filed 08/28/20 Page 1 of 1 PageID #: 219
